Citation Nr: 0108787	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.


REMAND

Upon the death of a veteran, periodic monetary compensation 
under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the veteran's spouse 
as accrued benefits.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1000 (2000).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "the accrued benefit claim is 
derivative of the veteran's claim.  Thus, the main thrust of 
the statute is to pay benefits that were 'due and unpaid' to 
the veteran based on 'existing ratings or decisions.'"  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones 
v. West, No. 136 F.3d 1296 (Fed. Cir. 1998), the Federal 
Circuit construed 38 U.S.C.A. § 5121 together with 38 
U.S.C.A. § 5101(a) (West 1991) and concluded that in order 
for accrued benefits to be payable, the veteran must have had 
a claim pending at the time of his or her death for such 
benefits or else be entitled to them under an existing rating 
or decision.

The RO's April 1998 denial of the claim for accrued benefits 
noted that the veteran needed to have a claim pending at the 
time of death and that a review of records showed "no claim 
for VA benefits was pending. . . ."  

The veteran died on August [redacted], 1997.  The death certificate 
listed end stage Alzheimer's Disease as the sole cause of 
death.  At the time of his death, service connection had been 
established for residuals of a wound to muscle group XIV, 
left, with limitation of motion of the left knee and hip, 
evaluated as 40 percent disabling from 1946; residuals of gun 
shot wound to muscle group III, evaluated as 20 percent 
disabling from 1971; and residuals of gun shot wound to 
muscle group XVII, left, evaluated as 20 percent disabling 
from 1971.  The disabilities combined to a 60 percent overall 
disability.  

The veteran was adjudged totally incapacitated by reason of 
his mental and physical condition by a Circuit Court in 
Missouri in January 1997 and a guardian was appointed for 
him.  He was adjudicated incompetent for VA purposes pursuant 
to a March 1997 rating.

Review of the claims file reveals that the veteran had filed 
a claim for increased ratings for residuals of wounds to left 
shoulder and thigh; that claim was received on February 21, 
1997.  On April 7, 2000, another claim was filed, this time 
for entitlement to service connection for Alzheimer's 
Disease, senile dementia Alzheimer's type, emphysema, and 
hypertensive heart disease.  The Board notes that service 
connection for cause of death (Alzheimer Disease) was 
subsequently denied in an October 1997 rating.  
Notwithstanding, on May 30, 1997, the veteran's guardian 
filed yet an additional claim, this time for non-service 
connected pension on the basis of the veteran's need for aid 
and attendance.  Those claims remained unadjudicated, i.e. 
pending, at the time of the veteran's death on August [redacted], 
1997.  Consequently, the Board is satisfied that the veteran 
had an outstanding claim(s) for accrued benefits purposes at 
the time of his demise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, when the Board 
addresses in its decision a question that has not yet been 
addressed by the AOJ, the Board must consider 1) whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, 2) whether there has 
been given an adequate opportunity to actually submit such 
evidence and argument, and 3) whether the SOC provided to the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (2000).  If not, the matter must be remanded to the 
AOJ to avoid prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Inasmuch as the RO has not yet adjudicated the pending claims 
set out in the February 21, 1997, April 7, 1997, and the May 
30, 1997 claims, these issues are Remanded for adjudication.

To ensure that VA has met its duty afford due process, the 
case is REMANDED to the RO for the following development:   

After undertaking any development deemed 
appropriate, the RO should adjudicate the 
pending claims set out in documents 
received February 21, 1997, April 7, 
1997, and May 30, 1997 for purposes of 
accrued benefits.  

If the determination remains adverse to 
the claimant, she and her representative 
should be furnished a statement of the 
case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the claimant until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




